Citation Nr: 0831013	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring a special home adaptation grant.

3.  Entitlement to special monthly compensation based upon 
the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2005 and 
May 2008 by the Seattle, Washington, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In July 2008, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

In correspondence received in June 2008 the veteran expressed 
disagreement with the denial of his claim for entitlement to 
special monthly compensation based upon the need for aid and 
attendance.  The United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has held that where the 
Board finds a notice of disagreement has been submitted 
regarding a matter which has not been addressed in a 
statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  As this issue has not been properly addressed in a 
statement of the case, it must be remanded for appropriate 
development.

In correspondence dated in June 2008 the veteran requested 
entitlement to a temporary total rating based upon a right 
knee replacement.  This matter is referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims in October 2004 and February 2008.  
During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to these matters was not 
provided.  As the issues on appeal are being remanded for 
other reasons, the Board finds the veteran should be informed 
that the VCAA notice requirements apply to all elements of a 
claim.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  VA has a 
duty to assist the veteran which includes conducting a 
thorough and contemporaneous medical examination.  See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

In this case, the veteran claims he requires modifications to 
his home because he uses a motorized scooter that he is 
unable to manuever around his home.  Medical records dated in 
May 2008 show he met the criteria for power mobility issued 
by VA.  The report, signed by a physical therapist and a 
nurse practitioner, noted that the veteran had the loss or 
loss of use of the bilateral lower extremities combined with 
the loss of use or severe impairment of the bilateral upper 
extremities and was unable to satifactorily propel a manual 
wheelchair for completion of the basic activities of daily 
living and access to medicine and/or medical appointments.  
It was specifically noted, however, that power mobility 
within the home environment was not required.  Another 
May 2008 report provided diagnoses including episodic 
vertigo, without opinion as to etiology, and mild sensory 
length dependent neuropathy likely due to diabetes and/or 
chronic alcohol use.  The examiner noted a magnetic resonance 
imaging (MRI) scan would be ordered, but the results of any 
such study are not included in the available record.  A 
November 2007 VA treatment report had noted the veteran was 
able to walk about the examination room without difficulty.  
A prior July 2005 report by a VA nurse practitioner also 
noted that an application for specially adapted housing or a 
home adaptation grant had been received and that the veteran 
had been informed that he was not eligible.  

Although the May 2008 VA treatment report shows the veteran 
had the loss or loss of use of the bilateral lower 
extremities combined with the loss of use or severe 
impairment of the bilateral upper extremities, the examiner 
did not address whether locomotion was precluded nor were the 
disabilities associated with these symptoms identified.  It 
was also specifically noted that power mobility assistance 
was not required within the home environment.  Therefore, the 
Board finds that additional development is required prior to 
appellate review.

VA regulations provide that a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met: 
(a) Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
(b) Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total 
disability due to: 
(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without 
the aid of braces, crutches, canes, or a 
wheelchair, or 
(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use 
of one lower extremity, or 
(3) The loss or loss of use of one lower extremity 
together with residuals of organic disease or 
injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(4) The loss or loss of use of one lower extremity 
together with the loss of loss of use of one upper 
extremity which so affect the functions of balance 
or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair. 
(c) Duplication of benefits. The assistance referred to 
in this section will not be available to any veteran 
more than once. 
(d) "Preclude locomotion." This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other 
methods may be possible.  (Authority: 38 U.S.C. 2101, 
2104) 38 C.F.R. § 3.809(d) (2007).

A certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C. 
2101(b) may be issued to a veteran who served after April 20, 
1898, if the following requirements are met: (Authority: 38 
U.S.C. 2101(b)) 
(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially 
adapted housing under §3.809 nor had the veteran 
previously received assistance in acquiring specially 
adapted housing under 38 U.S.C. 2101(a). A veteran who 
first establishes entitlement under this section and 
who later becomes eligible for a certificate of 
eligibility under §3.809 may be issued a certificate of 
eligibility under §3.809. However, no particular type 
of adaptation, improvement, or structural alteration 
may be provided to a veteran more than once. 
(b) The veteran is entitled to compensation for 
permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of 
use of both hands. (Authority: 38 U.S.C. 2101(b)) 
(c) The assistance referred to in this section will not 
be available to any veteran more than once. (Authority: 
38 U.S.C. 2102) 38 C.F.R. § 3.809a (2007).

As a statement of the case has not been issued from the 
veteran's disagreement with the May 2008 rating decision 
denying entitlement to special monthly compensation based 
upon the need for aid and attendance, the Board finds 
additional development is required.  Manlincon, 12 Vet. App. 
238.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed that 
the VCAA notice requirements apply to 
all elements of a claim and provided a 
statement of the case on the issue of 
entitlement to special monthly 
compensation based upon the need for 
aid and attendance.  He should be 
apprised that to perfect the appeal on 
this issue for Board review he must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.  

2.  Appropriate efforts should be taken 
to obtain any VA medical records 
pertinent to the issues on appeal to 
include any MRI studies conducted 
during or since May 2008.

3.  The veteran should be scheduled for 
an appropriate VA examination for 
opinions as to whether he has the loss 
of use of lower or upper extremities or 
the residuals of organic disease or 
injury that affect the functions of 
balance or propulsion, such as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a 
wheelchair.  The examiner must 
identify, to the extent possible, the 
disabilities causing any such symptom 
manifestations.  The term "preclude 
locomotion" is defined as the 
necessity for regular and constant use 
of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion 
although occasional locomotion by other 
methods may be possible.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

5.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




